 Case 2:20-cv-00024-cr Document 22 Filed 04/30/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT


ITHERM TECHNOLOGIES, L.P.,
              Plaintiff,

     v.                                             Docket No. 2:20-cv-24

HIGH FREQUENCY POWER, LLC,
               Defendant.



              DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

     Defendant High Frequency Power, LLC, hereby answers as follows:

          1. Defendant lacks sufficient knowledge or information to form a belief about the

             truth of the allegation and therefore denies.

          2. Admitted.

          3. Allegation is a conclusion of law as to which no responsive pleading is

             required; to the extent responsive pleading is required, denied.

          4. Allegation is a conclusion of law as to which no responsive pleading is

             required; to the extent responsive pleading is required, denied.

          5. Admitted that Plaintiff and Defendant entered into an Intellectual Property

             Asset Purchase Agreement (“APA”) on or about September 10, 2010, and that

             the terms of the APA speak for themselves. Denied that the Plaintiff has

             reproduced the entire APA in its pleadings, or all the relevant portions thereof.

          6. Admitted that the terms of the APA speak for themselves. Denied that the

             Plaintiff has reproduced the entire APA in its pleadings, or all the relevant

             portions thereof.


                                              1
Case 2:20-cv-00024-cr Document 22 Filed 04/30/20 Page 2 of 3




       7. Admitted that the terms of the APA speak for themselves. Denied that the

          Plaintiff has reproduced the entire APA in its pleadings, or all the relevant

          portions thereof.

       8. Admitted that the terms of the APA speak for themselves. Denied that the

          Plaintiff has reproduced the entire APA in its pleadings, or all the relevant

          portions thereof.

       9. Admitted that the terms of the APA speak for themselves. Denied that the

          Plaintiff has reproduced the entire APA in its pleadings, or all the relevant

          portions thereof.

       10. Admitted that the terms of the APA speak for themselves. Denied that the

          Plaintiff has reproduced the entire APA in its pleadings, or all the relevant

          portions thereof.

       11. Admitted.

       12. Admitted that the Business has not been discontinued, but denied that there has

          been a consistent market, demand, or value for the IP Assets.

       13. Admitted that HFP produced reviewed rather than audited financial statements

          for calendar years 2012, 2013 and 2014, and internal financial statements for

          calendar years 2015-2019; otherwise denied.

       14. Denied.

       15. Denied.

       16. Denied.

       17. Answered as alleged above.

       18. Denied.




                                          2
  Case 2:20-cv-00024-cr Document 22 Filed 04/30/20 Page 3 of 3




               19. Denied.

               20. Denied.

               21. Denied.

               22. Denied.

            Affirmative Defenses

               1. Statute of limitations.

               2. Waiver.

               3. Laches.



            DATED at Burlington, Vermont this 30th day of April, 2020.

                                                 LANGROCK SPERRY & WOOL, LLP




                                                ___________________________________
                                                 Lisa B. Shelkrot
                                                 PO Box 721, 210 College Street
                                                 Burlington, VT 05402
                                                 lshelkrot@langrock.com
                                                 Phone: (802) 864-0217

                                                 Attorneys for Defendant High Frequency
                                                 Power, LLC
1064517.1




                                                3
